974 A.2d 1159 (2009)
Harry SMITH, Petitioner
v.
Joyce ADAMS (Warden of Detention Center), Commonwealth of Pennsylvania, City of Philadelphia (Board of Probation and Parole), Respondents.
No. 42 EM 2009.
Supreme Court of Pennsylvania.
June 22, 2009.

ORDER
PER CURIAM.
AND NOW, this 22nd day of June, 2009, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Application for an Immediate Hearing on the Pending Petition for Writ of Habeas Corpus are DENIED.